As filed with the Securities and Exchange Commission on October 4, 2007 Registration No. 333-144201 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-1 REGISTRATION STATEMENT AMENDMENT No. 1 UNDER THE SECURITIES ACT OF 1933 CLEAN DIESEL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 2810 06-1393453 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (I.R.S. Employer Identification No.) Suite 702, 300 Atlantic Street Stamford, CT06901 (203) 327-7050 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Charles W. Grinnell, Esq. Vice President, General Counsel and Corporate Secretary Clean Diesel Technologies, Inc. Suite 702, 300 Atlantic Street Stamford, CT 06901 (203)327-7050 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ernest Lorimer, Esq. Finn Dixon & Herling LLP 15th Floor, 177 Broad Street Stamford, CT 06901 (203) 325-5000 Approximate date of commencement of proposed sale to public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Table of Contents CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED(1) PROPOSED MAXIMUM AGGREGATE PRICE PER UNIT PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE Common Stock 2,109,500 Shares $15.25 (2) $32,169,875 (2) $987.62 (2) Common Stock Underlying the Class B Warrants 690,500 Shares $15.25 (2) $10,530,025 (2) $323.27 (2) Class B Warrants 690,500 Warrants ─ ─ ─ (3) (1) There is also being registered hereunder an indeterminate number of shares of common stock as shall be issuable pursuant to Rule416 to prevent dilution resulting from stock splits, stock dividends or similar transactions, and in such event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule416 under the Securities Act. (2) This registration statement originally registered offerings or reofferings of 1,400,000 shares of common stock, 700,000 Class A warrants, 700,000 Class B warrants and 1,400,000 shares of common stock underlying the Class A and Class B warrants.Prior to the expiration of the Class A warrants on July 2, 2007, such warrants were exercised for 699,883 shares of common stock, and prior to the date of this amendment 9,500 Class B warrants were exercised.No additional securities are being registered, and pursuant to Rule 457(a), no additional registration fee is owed.The fees noted above were paid by the registrant on June 28, 2007 in connection with the initial filing of this registration statement. (3) No additional fee required pursuant to Rule 457(g). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. ii Table of Contents PROSPECTUS Clean Diesel Technologies, Inc. 2,800,000 Shares of Common Stock 690,500 Class B Warrants This prospectus relates to the resale of up to 2,800,000 shares of our common stock, $0.01 par value per share and up to 690,500 Class B Warrants to purchase shares of our common stock at an exercise price of $12.50 per share.This prospectus also relates to the sale of common stock to the holders of the warrants upon the exercise of the warrants.The shares of our common stock and the Class B Warrants offered herewith are referred to in this prospectus as the “securities”.The selling stockholders may sell the securities from time to time in public transactions or in privately negotiated transactions, without limitation, through any means described in the section hereof entitled “Plan of Distribution,” at market prices prevailing at the time of sale or at negotiated prices or not at all.The timing and amount of any sale are within the sole discretion of the selling stockholders.We are not aware that any of the selling stockholders has a plan to sell the securities although the selling shareholders may do so.We will not receive any proceeds from the sale of shares; however, we would receive gross proceeds of up to $8,631,250 from the sale of shares to the holders of warrants upon their exercise of the warrants.We intend to use all proceeds from the sale of shares upon exercise of warrants for general corporate purposes. On June 15, 2007, we effected a five-for-one reverse split of our common stock.All historical share numbers and per share amounts in this prospectus have been adjusted to give effect to this reverse split. Our common stock is traded in the U.S. on The NASDAQ Capital Market effective October 3, 2007.Until then, it traded on the Over-The-Counter (OTC) Bulletin Board.Our common stock also is traded on the Alternative Investment Market (AIM) of the London Stock Exchange and in Germany on various regional stock exchanges and the national electronic exchange (Xetra).Reports of transactions of our common stock are available on The NASDAQ Capital Market (symbol: CDTI) and on AIM (symbols: CDT and CDTI).On October 3, 2007, the last reported sale price of our common stock was $14.50 per share on The NASDAQ Capital Market and £8.00 per share on AIM. Our Class B Warrants are not listed on any exchange. Investing in our stock involves a high degree of risk.See “Risk Factors” on page 3 for information that should be considered by prospective investors. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is October 4, 2007. iii Table of Contents CLEAN DIESEL TECHNOLOGIES, INC. TABLE OF CONTENTS PAGE Prospectus Summary 1 Our Company 1 Recent Developments 2 Risk Factors 3 Special Note Regarding Forward-Looking Information 7 Use of Proceeds 7 Dividend Policy 8 Market for Our Common Stock 8 Selected Consolidated Financial Data 10 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Business 24 Directors and Executive Officers of the Registrant 35 Executive Compensation 39 Security Ownership of Certain Beneficial Owners 47 Certain Relationships and Related Transactions 48 Description of Capital Stock 49 SEC Position on Indemnification for Securities Act Liabilities 50 Selling Stockholders 51 Plan of Distribution 53 Legal Matters 54 Experts 54 Where You Can Find More Information 54 Index to Consolidated Financial Statements F-1 In deciding to buy our common stock, you should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that contained in this prospectus.We are not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front of the document. This prospectus includes market share and industry data and forecasts that we obtained from internal company surveys, market research, consultant surveys, publicly available information and industry publications and surveys.Industry surveys, publications, consultant surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable, but there can be no assurance as to the accuracy and completeness of such information.We have not independently verified any of the data from third-party sources nor have we ascertained the underlying economic assumptions relied upon therein.Similarly, internal company surveys, industry forecasts and market research, which we believe to be reliable based upon our knowledge of the industry, have not been verified by any independent sources.In addition, we do not know what assumptions regarding general economic growth were used in preparing the forecasts we cite. The Clean Diesel Technologies, Inc. name and logo, Platinum Plus®, ARIS® and Biodiesel Plus™ are either registered trademarks or trademarks of Clean Diesel Technologies, Inc. in the United States and/or other countries.All other trademarks, service marks or trade names referred to in this prospectus are the property of their respective owners. i Table of Contents PROSPECTUS SUMMARY In this prospectus unless otherwise indicated or required by the context, “Clean Diesel Technologies,” “CDT,” the “Company,” “we,” “us” and “our” refer to Clean Diesel Technologies,Inc. and its wholly-owned subsidiary, Clean Diesel International, LLC. This summary highlights information contained elsewhere in this prospectus.Because this is only a summary, it does not contain all of the information that may be important to you.You should read this entire prospectus and should consider, among other things, the matters set forth under “Risk Factors” beginning on Page 3, “Management’s Discussion And Analysis Of Financial Conditions And Results Of Operations” and our consolidated financial statements and related notes thereto appearing elsewhere in this prospectus before making your investment decision. OUR COMPANY We develop, design, market and license patented technologies and solutions that reduce harmful emissions from internal combustion engines while simultaneously improving fuel economy and engine power.We are a Delaware corporation formed in 1994 as a wholly-owned subsidiary of Fuel Tech, Inc., a Delaware corporation (formerly known as Fuel-Tech N.V., a Netherlands Antilles limited liability company) (“Fuel Tech”).We were spun-off by Fuel Tech in a rights offering in December 1995.Our principal place of business is at 300 Atlantic Street, Stamford, CT 06901, our telephone number is (203) 327-7050 and our Internet address is http://www.cdti.com.The information on our Internet website is not incorporated by reference in this prospectus. Since inception, we have developed a substantial portfolio of patents and related proprietary rights and extensive technological know-how.Our technologies are in the areas of platinum fuel catalysts for emissions control and fuel economy improvement in diesel engines, and nitrogen oxide (NOx) reduction systems for control of NOx emissions from diesel engines.Among other solutions, we sell Platinum Plus® fuel-borne catalyst, a diesel fuel additive, and the ARIS® NOx reduction system, an advanced reagent injection system used in catalytic NOx reduction systems.We develop and license technologies based upon our portfolio of patents and related rights and our extensive technological know-how.We have a strong technology base with approximately 26 U.S. patents issued and 14 U.S. patent applications pending, as well as 119 international patents issued and 90 international patent applications pending. Increasingly, combustion engine development is influenced by concern over global warming caused by carbon dioxide (CO2) emissions from fossil fuels and toxic exhaust emissions.Because carbon dioxide results from the combustion of fossil fuels, reducing fuel consumption is often cited as the primary way to reduce carbon dioxide emissions.Diesel engines are as much as 40% more fuel-efficient than gasoline engines.Thus, increased use of diesel engines relative to gasoline engines is one way to reduce overall fuel consumption and thereby significantly reduce carbon dioxide emissions.Diesel engines, however, emit higher levels of two toxic pollutants than do gasoline engines fitted with catalytic converters:specifically, particulate matter and nitrogen oxides.Both of these pollutants affect human health and also damage the environment. Our strategy is to leverage our existing base of proprietary technologies by licensing our technologies and by developing new products, solutions and applications.We have strategic licensing relationships with manufacturers for integration of certain of our technologies into their products and applications, from which we earn licensing fees, ongoing per unit royalties and engineering fees.We continue to establish distribution channels and strive to increase consumer awareness of our products, solutions, applications and technologies.At the same time, we continue to strive to lower the cost of our products and solutions and to enhance their technological performance. We have incurred substantial losses from operations since our inception.These losses totaled $47.3 million through June 30, 2007.We have been substantially dependent upon funding provided by proceeds from private placements of our common stock to sustain our operations. 1 Table of Contents RECENT DEVELOPMENTS As announced on May 21, 2007, we licensed to Robert Bosch GmbH, a Stuttgart, Germany limited liability company, our selective catalytic reduction (SCR) emission control and the combination of exhaust gas recirculation (ERG) with SCR technologies.The worldwide license is non-exclusive. On May 22, 2007, we executed a non-exclusive license agent with Monroe, Connecticut-based Combustion Components Associates (CCA).The license covers our patented ARIS® technologies for control of oxides of nitrogen using selective catalytic reduction.The licensed territories are North America and Europe.We will receive an upfront license fee and per-unit royalties. Our annual meeting of stockholders was held on June 7, 2007.At the meeting, our stockholders approved a five-for-one reverse split of our common stock, a reduction of our par value from $0.05 per share to $0.01 per share and a change in our authorized number of shares of common stock to 12,000,000 shares. We effected the reverse split of our common stock at 6:00 p.m. EDT on June 15, 2007, upon our filing of a Certificate of Amendment to our Restated Certificate of Incorporation with the Secretary of State of Delaware.Under the reverse split, each then outstanding five shares of $0.05 par value of our common stock was exchanged for one share of $0.01 par value of our common stock. On September 11, 2007, we entered into a worldwide, non-exclusive license agreement with Tenneco Automotive Operating Company, Inc.The license covers our patented ARIS technology for control of oxides of nitrogen using selective catalytic reduction.We will receive license fees from Tenneco and per-unit royalties. Also on September 11, 2007, we consented to the assignment from Combustion Components Associates of the mobile retrofit license with us to Tenneco, as then amended and terminated our OEM license agreement with CCA. On October 1, 2007, we received a Low Emission Certificate from Transport for London evidencing certification of our Purifier technology solutions for London’s Low Emission Zone. Effective October 3, 2007, our common stock in the U.S. began trading on The NASDAQ Capital Market.Previously, our common stock traded in the U.S. on the Over-The-Counter (OTC) Bulletin Board. THE OFFERING This prospectus relates to the resale of up to 2,800,000 shares of our common stock, $0.01 par value per share, of which 2,109,500 shares have been issued to the selling stockholders and 690,500 shares may be acquired by the selling stockholders upon their exercise of warrants.This prospectus also relates to the resale of warrants to acquire 690,500 shares of our common stock that are exercisable at a per share price of $12.50 (an aggregate of $8,631,250) and expire on December 29, 2007.In turn, the selling stockholders have indicated that they may resell these securities in the open market, resell the securities to other investors through negotiated transactions or hold our securities in their portfolios.This prospectus covers the resale of these securities by the selling stockholders either in the open market or to other investors through negotiated transactions. 2 Table of Contents RISK FACTORS Set forth below are the risks that we believe are material to our investors.This section contains forward-looking statements.You should refer to the explanation of the qualifications and limitations on forward-looking statements set forth below under “Special Note Regarding Forward-Looking Information.” Risks Related to Regulatory Matters We face constant changes in governmental standards by which our products are evaluated. We believe that, due to the constant focus on the environment and clean air standards throughout the world, a requirement in the future to adhere to new and more stringent regulations both domestically and abroad is possible as governmental agencies seek to improve standards required for certification of products intended to promote clean air.In the event our products fail to meet these ever-changing standards, some or all of our products may become obsolete. Future growth of our business depends, in part, on enforcement of existing emissions-related environmental regulations and further tightening of emission standards worldwide. We expect that the future business growth will be driven, in part, by the enforcement of existing emissions-related environmental regulations and tightening of emissions standards worldwide.If such standards do not continue to become stricter or are loosened or are not enforced by governmental authorities, it could have a material adverse effect on our business, operating results, financial condition and long-term prospects. New metal standards, lower environmental limits or stricter regulation for health reasons of platinum or cerium could be adopted and affect use of our products. New standards or environmental limits on the use of platinum or cerium metal by a governmental agency could adversely affect our ability to use our Platinum Plus fuel-borne catalyst in some applications.In addition, California Air Resources Board requires “multimedia” assessment (air, water, soil) of the fuel-borne catalyst.The Environmental Protection Agency could require a “Tier III” test of the Platinum Plus fuel-borne catalyst at any time to determine additional health effects of platinum or cerium which tests may involve additional costs beyond our current resources. Risks Related to Our Business and Industry We face competition and technological advances by competitors. There is significant competition among companies that provide solutions for pollutant emissions from diesel engines.Several companies market products that compete directly with our products.Other companies offer products that potential customers may consider to be acceptable alternatives to our products and services.We face direct competition from companies with far greater financial, technological, manufacturing and personnel resources, including BASF (formerly Engelhard), Donaldson, Cummins Filtration, Innospec (formerly Octel), Rhodia, Hilite International, Johnson Matthey, Argillon and KleenAir Systems.Newly developed products could be more effective and cost efficient than our current or future products.Many of the current and potential future competitors have substantially more engineering, sales and marketing capabilities and broader product lines than we have.We also face indirect competition from vehicles using alternative fuels, such as methanol, hydrogen, ethanol and electricity. We depend on intellectual property and the failure to protect our intellectual property could adversely affect our future growth and success. We rely on patent, trademark and copyright law, trade secret protection, and confidentiality and other agreements with employees, customers, partners and others to protect our intellectual property.However, some of our intellectual property is not covered by any patent or patent application, and, despite precautions, it may be possible for third parties to obtain and use our intellectual property without authorization. 3 Table of Contents We do not know whether any patents will be issued from pending or future patent applications or whether the scope of the issued patents is sufficiently broad to protect our technologies or processes.Moreover, patent applications and issued patents may be challenged or invalidated.We could incur substantial costs in prosecuting or defending patent infringement suits.Furthermore, the laws of some foreign countries may not protect intellectual property rights to the same extent as do the laws of the U.S. Some of our patents, including a platinum fuel-borne patent, will expire in 2008.However, we believe that other longer lived patents, including those for platinum and other fuel-borne catalyst materials in combination with after-treatment devices, will provide adequate protection of our proprietary technology, but there can be no assurances we will be successful in protecting our proprietary technology. As part of our confidentiality procedures, we generally have entered into nondisclosure agreements with employees, consultants and corporate partners.We also have attempted to control access to and distribution of our technologies, documentation and other proprietary information.We plan to continue these procedures.Despite these procedures, third parties could copy or otherwise obtain and make unauthorized use of our technologies or independently develop similar technologies.The steps that we have taken and that may occur in the future might not prevent misappropriation of our solutions or technologies, particularly in foreign countries where laws or law enforcement practices may not protect the proprietary rights as fully as in the U.S. There can be no assurance that we will be successful in protecting our proprietary rights.Any infringement upon our intellectual property rights could have an adverse effect on our ability to develop and sell commercially competitive systems and components. Our results may fluctuate due to certain regulatory, marketing and competitive factors over which we have little or no control. The factors listed below, some of which we cannot control, may cause our revenue and results of operations to fluctuate significantly: · Actions taken by regulatory bodies relating to the verification, registration or health effects of our products. · The extent to which our Platinum Plus fuel-borne catalyst and ARIS nitrogen oxides reduction products obtain market acceptance. · The timing and size of customer purchases. · Customer concerns about the stability of our business which could cause them to seek alternatives to our solutions and products. An extended interruption of the supply or a substantial increase in the price of platinum could have an adverse effect on our business. The cost of platinum or the processing cost associated with converting the metal may have a direct impact on the future pricing and profitability of our Platinum Plus fuel-borne catalyst.Although we intend to minimize this risk through various purchasing and hedging strategies, there can be no assurance that this will be successful.A shortage in the supply of platinum or a significant, prolonged increase in the price of platinum, in each case, could have a material adverse effect on our business, operating results and financial condition. Failure to attract and retain key personnel could have a material adverse effect on our future success. Our success will depend, in large part, on our ability to retain current key personnel, attract and retain current key personnel, additional qualified management, marketing, scientific, and manufacturing personnel, and develop and maintain relationships with research institutions and other outside consultants.The loss of key personnel or the inability to hire or retain qualified personnel, or the failure to assimilate effectively such personnel could have a material adverse effect on our business, operating results and financial condition. 4 Table of Contents We currently depend on the marketability of three primary products – Platinum Plus fuel-borne catalyst, ARIS advanced reagent injection system for selective catalytic reduction and catalyzed wire mesh filters. Our Platinum Plus fuel-borne catalyst, ARIS advanced reagent injection system for selective catalytic reduction and our catalyzed wire mesh filter are currently our three primary products.Failure of any of our products to achieve market acceptance may limit our growth potential.We may have to cease operations if all of our primary products fail to achieve market acceptance or fail to generate significant revenue.Additionally, the marketability of our products may be dependent upon obtaining verifications from regulatory agencies such as the Environmental Protection Agency, California Air Resources Board, or similar European agencies, as well as the effectiveness of our products in relation to various environmental regulations in the many jurisdictions in which we market and sell our products. We may not be able to successfully market new products that are developed or obtain direct or indirect verification or approval of our new products. We plan to market other emissions reduction devices used in combination with the Platinum Plus fuel-borne catalyst and ARIS injector.There are numerous development and verification issues that may preclude the introduction of these products for commercial sale.If we are unable to demonstrate the feasibility of these products or obtain verification or approval for the products from regulatory agencies, we may have to abandon the products or alter our business plan.Such modifications to our business plan will likely delay achievement of revenue milestones and profitability. Risks Related to Our Financial Condition We have incurred losses in the past and expect to incur losses in the future. We have incurred losses since inception totaling $47,311,000 as of June 30, 2007 which amount includes $4,752,000 of non-cash preferred stock dividends.At the date of this prospectus, our cash resources are estimated to be sufficient for our needs through December 31, 2008. We have recognized limited revenues through June 30, 2007 and expect to continue to incur operating losses at least through 2007.There can be no assurance that we will achieve or sustain significant revenues or profitability in the future.See the discussion below under the caption “Liquidity and Sources of Capital” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We have no assurances of additional funding. We may seek additional funding in the form of a private or public offering of equity securities.Debt financing would be difficult to obtain because of limited assets and cash flows.Any equity funding may depend on prior stockholder approval of an amendment to our certificate of incorporation authorizing additional capital.Any offering of shares of our common stock may result in dilution to our existing stockholders.Our ability to consummate financing will depend on the status of our marketing programs and commercialization progress, as well as conditions then prevailing in the relevant capital markets.There can be no assurance that such funding will be available if needed, or on acceptable terms.In the event that we need additional funds and are unable to raise such funds, we may be required to delay, reduce or severely curtail our operations or otherwise impede our on-going commercialization, which could have a material adverse effect on our business, operating results, financial condition and long-term prospects.See the discussion below under the caption “Liquidity and Sources of Capital” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” If third parties claim that our products infringe upon their intellectual property rights, we may be forced to expend significant financial resources and management time litigating such claims and our operating results could suffer. 5 Table of Contents Third parties may claim that our products and systems infringe upon third-party patents and other intellectual property rights.Identifying third-party patent rights can be particularly difficult, especially since patent applications are not published until up to 18 months after their filing dates.If a competitor were to challenge our patents, or assert that our products or processes infringe its patent or other intellectual property rights, we could incur substantial litigation costs, be forced to make expensive product modifications, pay substantial damages or even be forced to cease some operations.Third-party infringement claims, regardless of their outcome, would not only drain financial resources but also divert the time and effort of management and could result in customers or potential customers deferring or limiting their purchase or use of the affected products or services until resolution of the litigation. We are currently dependent on a few major customers for a significant portion of our revenue and our revenue could decline if we are unable to maintain or develop relationships with current or potential customers. A few customers currently account for a significant portion of our revenues.For the six months ended June 30, 2007, one customer accounted for approximately 69% and for the years ended December 31, 2006, 2005 and 2004, two customers accounted for approximately 42%, 36% and 51%, respectively, of our revenue, primarily attributable to license fees and royalties, ARIS hardware revenue and consulting fees.We intend to establish long-term relationships with existing customers and continue to expand our customer base.While we diligently seek to become less dependent on any single customer, it is likely that certain contractual relationships may result in one or more customers contributing to a significant portion of our revenue in any given year for the foreseeable future.The loss of one or more of our significant customers may result in a material adverse effect on our revenue, our ability to become profitable or our ability to continue our business operations. Foreign currency fluctuations could impact financial performance. Our recent operating activities have primarily been in the U.S.However, we have increased our activities in Europe and Asia, and consequently, are exposed to fluctuations in foreign currency rates.We may manage the risk to such exposure by entering into foreign currency futures and option contracts.There can be no assurance that foreign currency fluctuations will not have a significant effect on our operations in the future. We have not and do not intend to pay dividends on our shares of common stock. We have not paid dividends on our common stock since inception, and do not intend to pay any dividends to our stockholders in the foreseeable future.We intend to reinvest earnings, if any, in the development and expansion of our business. The price of our common stock may be adversely affected by the sale of a significant number of new common shares. The sale, or availability for sale, of substantial amounts of our common stock, including shares issued upon exercise of outstanding options and warrants or shares of common stock that may be issued in the public market or a private placement to fund our operations or the perception by the market that these sales could occur, could adversely affect the market price of our common stock and could impair our ability to raise additional working capital through the sale of equity securities.The perceived risk of dilution may cause existing stockholders to sell their shares of stock, which would contribute to a decrease in the stock price.In that regard, downward pressure on the trading price of our common stock may also cause investors to engage in short sales, which would further contribute to downward pressure on the trading price of our stock. Our common stock is currently traded on The NASDAQ Capital Market effective October 3, 2007, the Alternative Investment Market of the London Stock Exchange and in Germany on various regional stock exchanges and the national electronic exchange (Xetra), and an investor’s ability to trade the stock may be limited by trading volume and price volatility. The trading volume in our common stock has been relatively limited and a consistently active trading market for our common stock may not develop.Our common stock began trading on The NASDAQ Capital Market effective October 3, 2007.Prior to this date, our common stock was traded on the OTC Bulletin Board (OTCBB).The average daily trading volume in our common stock on the OTCBB in 2006 was approximately 1,413 shares.The average daily trading volume in our common stock on Alternative Investment Market of the London Stock Exchange in 2006 was approximately 446 shares.In February 2006, our stock began trading in Germany. 6 Table of Contents There has been significant volatility in the market prices of publicly traded shares of emerging growth technology companies, including our shares.Factors such as announcements of technical developments, verifications, establishment of distribution agreements, significant sales orders, changes in governmental regulation and developments in patent or proprietary rights may have a significant effect on the market price of our common stock.As outlined above, there has been a low average daily trading volume of our common stock.To the extent this trading pattern continues, the price of our common stock may fluctuate significantly as a result of relatively minor changes in demand for our shares and sales of our stock by holders. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this prospectus include forward-looking statements in accordance with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that reflect our estimates, expectations and projections about our future results, performance, prospects and opportunities.Forward-looking statements include all statements that are not historical facts.These statements are often identified by words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would” and similar expressions.These forward-looking statements are based on information available to us and are subject to numerous risks and uncertainties that could cause our actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, the forward-looking statements we make in this prospectus.The discussion above under “Risk Factors” highlight some of the more important risks identified by management but should not be assumed to be the only factors that could affect our future performance.Additional risk factors may be described from time to time in our future filings with the Securities and Exchange Commission (SEC).Accordingly, all forward-looking statements should be evaluated with the understanding of their inherent uncertainty.You should not place undue reliance on any forward-looking statements.Risk factors are difficult to predict, contain material uncertainties that may affect actual results and may be beyond our control.Except as otherwise required by federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason. Important factors that may affect our expectations, estimates or projections include: · our ability to obtain additional financing that will be necessary to fund our continuing operations; · technological innovations or new products that we or our competitors make; · verification of our products by various governmental agencies including but not limited to the U.S. Environmental Protection Agency; · cost and availability of raw materials, including precious metals necessary for the production of our products; · developments with respect to patents or proprietary rights; · changes in environmental policy or regulations in the United States or abroad; · fluctuations in market demand for and supply of our products and technologies; and · price and volume fluctuations in the stock market at large that do not relate to our operating performance. USE OF PROCEEDS All of the warrants and outstanding shares of common stock offered hereby are being offered by the selling stockholders.We do not anticipate receiving any of the proceeds from their sale.If the warrants to acquire up to 690,500 shares of our common stock are exercised, we could receive up to $8,631,250 from the exercise.Any proceeds received by us from the exercise of warrants by the selling stockholders will be used for working capital purposes.The selling stockholders will pay any underwriting discounts and commissions and expenses incurred by the selling stockholders for brokerage, accounting, tax or legal services or any other expenses incurred by the selling stockholders in disposing of their shares.We will bear all other costs, fees and expenses incurred in effecting the registration of the shares covered by this prospectus, including, without limitation, all registration and filing fees and fees and expenses of our independent registered public accountants. 7 Table of Contents DIVIDEND
